DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 9/3/2020. Claims 1-21 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 9/3/2020. The assignee of record is DISH Network L.L.C. The listed inventor(s) is/are: Rodriguez, Raymond C.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 5-6, 13-14, & 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170195318 A1, published 7/6/2017; hereinafter Liu) in view of Tuomenoksa (US 20020099937 A1, published 7/25/2002; hereinafter Tuo), and further in view of Li (CN 209767579 U, published 12/10/2019, please see attached English print out, thank you).
For Claim 1, Liu teaches a computer network security manager device (Liu Fig. 1A, 3, 24 IoT hub 110. Please see screen shot of Liu Fig. 1A below, thank you:

    PNG
    media_image1.png
    501
    710
    media_image1.png
    Greyscale

), comprising: 
at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform: 
connecting to a first wireless router (Liu WiFi Router 116. Please see screen shot of Liu Fig. 24 below, thank you:

    PNG
    media_image2.png
    477
    644
    media_image2.png
    Greyscale

); 
connecting to a plurality of devices (Liu Fig. 24 101, 102, 103); 
device agnostic activation of the plurality of devices to enable the plurality of devices to perform respective functions of each device (Liu ¶ 0040, 0065, 0069. Please see ¶ 0065 below and please refer to 0040 and 0069 also, thank you:
[0065] For example, sensor 404 in IoT device 101 may be a temperature and/or humidity sensor for sensing the current temperature/humidity and responsively controlling the air conditioner/heater 430 based on a current desired temperature. In this embodiment, the air conditioner/heater 430 is one which is designed to be controlled via a remote control device (typically a remote control which itself has a temperature sensor embedded therein). In one embodiment, the user provides the desired temperature to the IoT hub 110 via an app or browser installed on a user device 135. Control logic 412 executed on the IoT hub 110 receives the current temperature/humidity data from the sensor 404 and responsively transmits commands to the IoT device 101 to control the IR/RF blaster 401 in accordance with the desired temperature/humidity. For example, if the temperature is below the desired temperature, then the control logic 412 may transmit a command to the air conditioner/heater via the IR/RF blaster 401 to increase the temperature (e.g., either by turning off the air conditioner or turning on the heater). The command may include the necessary remote control code stored in a database 413 on the IoT hub 110. Alternatively, or in addition, the IoT service 421 may implement control logic 421 to control the electronics equipment 430-432 based on specified user preferences and stored control codes 422.); 
preventing the plurality of devices from connecting directly to the first wireless router (Liu ¶ 0061, 0234, 0236. Please see ¶ 0236 below and please refer to 0061 and 0234 also, thank you:
[0236] In one embodiment, a firewall 2730 is implemented on the master IoT hub 2716 to prevent all incoming connection requests and outgoing connection requests except those to a small set of servers within the IoT service 120 (or other external services) having known host names. In this embodiment, the IoT devices 101-105 may use the IoT service 120 through the master IoT hub 2716 but are not permitted to connect to any servers other than those programmed in the master IoT hub 2716. In this manner, the IoT devices 101-104 may be securely configured and connected to the IoT service 120 by an end user.); 
allowing other devices on the Internet to communicate with the plurality of devices according to firewall rules (Liu ¶ 0236 & ¶ 0240. Please see ¶ 0240 below and please refer to 0236 above also, thank you:
[0240] At 2801, the master IoT hub is programmed with a hidden SSID and passphrase. At 2802, one or more extender IoT hubs and/or IoT devices connect to the master IoT hub using the SSID and passphrase. At 2803, the firewall on the master IoT hub is programmed to block any incoming connection requests and outgoing connection requests other than those for a specified set of servers (e.g., servers within the IoT service). At 2804, the IoT hub is programmed with a whitelist of MAC addresses of IoT devices and/or extender IoT hubs. At 2805, an IoT device and/or extender IoT hub attempts to connect through the master IoT hub. If the connection request is not directed to an authorized server (e.g., within the IoT service), determined at 2807, then the connection attempt is blocked at 2809. If the server is authorized, then at 2807, a determination is made as to whether the MAC address of the IoT device or extender IoT hub is included in the whitelist. If not, then the connection is blocked at 2809. If so, then the connection is established at 2808.).
Liu does not explicitly teach receiving an indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists; and in response to receiving the indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists, preventing other devices on the Internet from being able to communicate with the plurality of devices.
However, Tuo teaches receiving an indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists (Tuo ¶ 0384 each gateway, the web page 4205 may also include a Number of Outages field 4215 indicating how many times the gateway is disconnected from the network operations center 610 during the reporting period, a Total Minutes Down field 4220 indicating the period the gateway is disconnected, a Max Minutes Down field 4225 indicating the longest period that the gateway is disconnected). 
Tuo and Liu are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the reporting techniques of Tuo with the system of Liu to monitor the availability of the gateway (Tuo ¶ 0384).
Liu-Tuo does not explicitly teach in response to receiving the indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists, preventing other devices on the Internet from being able to communicate with the plurality of devices.
However, Li teaches in response to receiving the indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists, preventing other devices on the Internet from being able to communicate with the plurality of devices (Li Pg 11 the network blocking switch certain access device is illegal device, the security controller 20 can control corresponding to the device connected with the 90 off, which makes the device separated from the network communication so as to prevent important data leakage or network attack event to spread to other devices, so as to ensure data security. can also be, network blocking switch when a certain segment generating the network attack behaviour (carrying data packet of Trojan and so on), the security controller 20 corresponding to the network device 90 off so as to cut off the network segment with the security controller 20, and communication between other network segments).
Li and Liu-Tuo are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the prevention techniques of Li with the system of Liu-Tuo to prevent important data leakage or network attack event to spread to other devices (Li Pg 11).
For Claim 8, Liu-Tuo-Li teaches the computer network security manager device of claim 1 wherein the at least one processor is a processor of a cellular telephone and the at least one memory coupled to the at least one processor is a memory of a cellular telephone (Liu ¶ 0060 iphone, android).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 


Claim(s) 2, 7, 10, 15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Tuo-Li as applied to claim 1 above, and further in view of Polepalli et al. (US 20170366575 A1, published 12/21/2017; hereinafter Pol).
For Claim 2, Liu-Tuo-Li teaches the computer network security manager device of claim 1, Liu-Tuo-Li does not explicitly teach wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: after receiving the indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists, receiving an indication that the first wireless router to which the network security manager device is connected is back in service or that a new wireless router is connected to the computer network security manager device and is in service; and in response to the indication that the first wireless router to which the network security manager device is back in service or that a new wireless router is connected to the computer network security manager device and is in service to replace the first wireless router, allowing other devices on the Internet to communicate with the plurality of devices according to firewall rules.
However, Pol teaches wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: after receiving the indication that the first wireless router to which the network security manager device is connected is out of service or no longer exists, receiving an indication that the first wireless router to which the network security manager device is connected is back in service or that a new wireless router is connected to the computer network security manager device and is in service (Pol ¶ 0033 When the primary Internet connection of a cable modem is down, network security device 211 routes all network traffic to cellular modem 212 to maintain a reliable connection to the Internet without any disruption); 
and in response to the indication that the first wireless router to which the network security manager device is back in service or that a new wireless router is connected to the computer network security manager device and is in service to replace the first wireless router, allowing other devices on the Internet to communicate with the plurality of devices according to firewall rules (Poll ¶ 0033, 0075 & Liu ¶ 0236, 0240).
Pol and Liu-Tuo-Li are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the prevention techniques of Pol with the system of Liu-Tuo-Li to maintain a reliable connection to the Internet without any disruption (Pol ¶ 0033).
For Claim 7, Liu-Tuo-Li teaches the computer network security manager device of claim 1, Liu-Tuo-Li does not explicitly teach wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to perform: receiving an indication that the first wireless router to which the security manager device is connected is out of service or no longer exists; despite that the first wireless router is out of service or no longer exists, keeping each network connection from the plurality of devices to the network security device manager in a manner that is unaffected by the first wireless router being down or no longer existing, other than the plurality of devices experiencing a temporary Internet service interruption; connecting to a second wireless router to replace the first wireless router that is out of service or no longer exists; and providing, via the connection to the second wireless router, Internet connectivity to the plurality of devices connected to the network security device manager without reconnection, reactivation or reconfiguration of the plurality of devices to obtain the Internet connectivity.
However, Pol teaches wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to perform: receiving an indication that the first wireless router to which the security manager device is connected is out of service or no longer exists (Pol ¶ 0033); 
despite that the first wireless router is out of service or no longer exists, keeping each network connection from the plurality of devices to the network security device manager in a manner that is unaffected by the first wireless router being down or no longer existing, other than the plurality of devices experiencing a temporary Internet service interruption (Pol ¶ 0033); 
connecting to a second wireless router to replace the first wireless router that is out of service or no longer exists (Pol ¶ 0033); and 
providing, via the connection to the second wireless router, Internet connectivity to the plurality of devices connected to the network security device manager without reconnection, reactivation or reconfiguration of the plurality of devices to obtain the Internet connectivity (Pol ¶ 0033).
Pol and Liu-Tuo-Li are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the prevention techniques of Pol with the system of Liu-Tuo-Li to maintain a reliable connection to the Internet without any disruption (Pol ¶ 0033).
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 3, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Tuo-Li as applied to claim 1 above, and further in view of Mo (CN 110784431 A, published 2/11/2020, please see attached English print out, thank you).
For Claim 3, Liu-Tuo-Li teaches the computer network security manager device of claim 1, Liu-Tuo-Li does not explicitly teach wherein the preventing other devices on the Internet from being able to communicate with the plurality of devices includes closing all ports of the plurality of devices for incoming network communications from devices on the Internet other than the network security manager device.
However, Mo teaches wherein the preventing other devices on the Internet from being able to communicate with the plurality of devices includes closing all ports of the plurality of devices for incoming network communications from devices on the Internet other than the network security manager device (Mo Pg 14 the vehicle gateway stops the communication with the network device to automatically close the port connected with the network device).
Mo and Liu-Tuo-Li are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the prevention techniques of Mo with the system of Liu-Tuo-Li to forcibly make the network facility is off the target (Mo Pg 14).
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 4, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Tuo-Li as applied to claim 1 above, and further in view of Bajikar (US 20020194500 A1, published 12/19/2002; hereinafter Baj).
For Claim 4, Liu-Tuo-Li teaches the computer network security manager device of claim 1, Liu-Tuo-Li does not explicitly teach wherein the preventing other devices on the Internet from being able to communicate with the plurality of devices includes dropping all network communications to the plurality of devices from devices on the Internet other than the network security manager device.
However, Baj teaches wherein the preventing other devices on the Internet from being able to communicate with the plurality of devices includes dropping all network communications to the plurality of devices from devices on the Internet other than the network security manager device (Baj ¶ 0054 Afterwards, the secured device (SD) 130 may power down all internal components except those required to maintain the BT connection with the security server (SS) 110, via the current BTAP 120A at block 730).
Baj and Liu-Tuo-Li are analogous art because they are both related to network monitoring.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the security techniques of Baj with the system of Liu-Tuo-Li to maintain the lock between security server and secured device (Baj ¶ 0054).
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20150373538 A1, Configuring Secure Wireless Networks
ii. US 8806607 B2, Unauthorized Data Transfer Detection And Prevention

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446